DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (U.S. Publication no. 2014/0332521) in view of Kessler et al. (U.S. Publication no. 2011/0240621).
Re claim 1, Shearer et al. an ice protection system connected to an associated aerodynamic structure, the system comprising a heating device and a controller comprising a power circuit topology having a processor configured to: determine an ideal setpoint temperature for one or more heating elements (see paragraph [0027]); determine a progressively adjusted setpoint temperature by comparing the ideal setpoint temperature to a current measured temperature for the heating elements (see paragraph [0030]); and produce a drive signal output based on at least the measured current temperature and the instantaneous progressively adjusted setpoint temperature (see paragraph [0029]). 
Note that the recitation “a processor configured to:” then followed by functional language, is not accorded any patentable weight because It has been held that the recitation that an element is "adapted to" (or in the present case “configured to”) perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Nevertheless, note that Shearer et al. clearly discloses that the “sensor 160 is situated to sense a temperature meaningful to the reason the appliance 101 is being heated. To this end, the sensor can reside on the appliance 101, on the heater 150, or in a more relevant surrounding medium” (see paragraph [0012]). Emphasis added. Shearer et al. goes on to recite “processor 410 provides heating instructions to the heating circuitry 500 based upon temperature data received from the sensing circuitry 600” (see paragraph [0027]). Thus, Shearer et al. clearly disclose that the processor is configured to determine an ideal setpoint temperature for a heater or heating elements 150 (see paragraphs [0012] and [0027]).
 Shearer et al. do not disclose that the system includes a buck converter and a plurality of carbon nanotube (CNT) resistive heating elements.
It would have been an obvious matter of design choice to include a buck converter, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable converter.
Kessler et al. disclose an ice protection system that includes a plurality of carbon nanotube (CNT) resistive heating elements (see paragraph [0006]). 
It would have been obvious to one of ordinary skill in the relevant art to modify Shearer et al. to include carbon nanotube heating elements because Kessler et al. teach that such a predictable arrangement will result in the ability to detect a phase change pf a substance on a surface of an object (see paragraph [0009]).
Re claim 2, Shearer et al. disclose that the heater drive power comprises a direct current (DC) power supply connected to the heating device (see paragraph [0017]).
Re claim 3, Shearer et al. disclose one or more switching field-effect transistors (FETs) formed from silicon carbide (see paragraph [0032]). It would have been an obvious matter of design choice to include a buck converter, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable converter.

Re claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a switching frequency of 500 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transition time less than 10 nanoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an efficiency rating greater than 98%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re method claims 7-20, Shearer et al in view of Kessler et al. disclose the claimed apparatus and may therefor perform the claimed method.
Response to Arguments
3.	Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant argues that “the temperature sensor 160 is not tasked with sensing a temperature of the heating element 151, but rather with sensing ‘a temperature meaningful to the reason the appliance is being heated.’ Thus, Shearer clearly states that the temperature being sensed is not that of the heating element, but rather the temperature of the appliance (e.g., deicers, floor panels, drainmasts, hoses, washer-water dispensers, hot-beverage makers, etc.) (Shearer at [0002])”.  Note that Shearer et al. clearly states that the “sensor 160 is situated to sense a temperature meaningful to the reason the appliance 101 is being heated. To this end, the sensor can reside on the appliance 101, on the heater 150, or in a more relevant surrounding medium” (see paragraph [0012]). Emphasis added. Shearer et al. goes on to recite “processor 410 provides heating instructions to the heating circuitry 500 based upon temperature data received from the sensing circuitry 600” (see paragraph [0027]). Thus, Shearer et al. clearly disclose that the processor is configured to determine an ideal setpoint temperature for a heater or heating elements 150 (see paragraphs [0012] and [0027]). 
Applicant’s arguments re method claims 7-20 relies on the premise that Shearer et al. in view of Kessler do not disclose a proportional drive signal for a heating channel is generated. Note that Shearer et al. states that “microprocessor 410 can manage power supply to the heater 150 based upon sensed temperature readings and one or more threshold values” (see paragraph [0029]). Thus, the microprocessor manages or modulates the heat of the heater (and therefore the heating element) based on signals sent from the temperature sensor. This amounts to a proportional drive signal for a heating channel. 
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642